     Case 1:20-cv-00179-DAD-JLT Document 13 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE ALFONSO RUIZ,                                No. 1:20-cv-00179-DAD-JLT (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
13          v.                                         ACTION WITH LEAVE TO AMEND
14   SUPERIOR COURT OF CALIFORNIA, et                  (Doc. Nos. 1, 12)
     al.,
15
                        Defendants.
16

17

18          Plaintiff Jose Alfonso Ruiz is proceeding pro se and in forma pauperis in this action

19   brought pursuant to 28 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 30, 2020, the assigned magistrate judge screened plaintiff’s complaint and found

22   that “the allegations [were] so vague and conclusory that” they failed to state any cognizable

23   claim. (Doc. No. 4 at 2.) The screening order granted plaintiff thirty (30) days from the date of

24   service of that order to file an amended complaint or to notify the court that he wished to stand on

25   his original complaint, subject to findings and recommendations to the district judge consistent

26   with the screening order. (Id. at 3–4.) The assigned magistrate judge warned plaintiff that a

27   failure to file an amended complaint or a notice that he wished to stand on his original complaint

28   could result in the dismissal of this case. (Id. at 3.) After receiving several extensions of time to
                                                       1
     Case 1:20-cv-00179-DAD-JLT Document 13 Filed 02/03/21 Page 2 of 2


 1   respond to the screening order, on November 16, 2020, plaintiff filed a notice of his intent to

 2   stand on his original complaint. (Doc. No. 10.)

 3          Accordingly, on December 4, 2020, the assigned magistrate judge issued findings and

 4   recommendations consistent with the screening order, recommending that this action be

 5   dismissed with leave to amend. (Doc. No. 12 at 1.) Those findings and recommendations were

 6   served on plaintiff and contained notice that any objections thereto were to be filed within

 7   fourteen (14) days from the date of service. (Id. at 1–2.) No objections have been filed, and the

 8   deadline to do so has expired.

 9          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   magistrate judge’s findings and recommendations are supported by the record and by proper

12   analysis.

13          Accordingly,

14      1. The findings and recommendations issued on December 4, 2020 (Doc. No. 12) are

15          adopted in full;

16      2. This action is dismissed, with leave to amend, due to plaintiff’s failure to state a

17          cognizable claim;

18      3. Within thirty days from the date of service of this order, plaintiff shall file a first amended

19          complaint;

20      4. Any failure by plaintiff to file an amended complaint within the time provided by this

21          order will result in the dismissal of this action; and

22      5. This matter is referred back to the magistrate judge for further proceedings consistent with

23          this order.

24   IT IS SO ORDERED.
25
        Dated:     February 3, 2021
26                                                         UNITED STATES DISTRICT JUDGE

27

28
                                                       2
